MEMORANDUM **
Kuang Ming Hsia, a native and citizen of Taiwan, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal of an Immigration Judge’s (“IJ”) decision denying his applications for asylum, withholding of removal under the Immigration and Nationality Act, and relief under the Convention Against Torture. Hsia alleges that he exhibited signs of incompetence at his removal hearing, and, therefore, the IJ should have stopped the hearing and conducted an evaluation of his mental status. He argues that he was denied due process because the IJ did not appoint counsel or a guardian to represent him.
Aliens subject to deportation proceedings are protected by the Fifth Amendment due process requirement of a full and fair hearing. See Colindres-Aguilar v. INS, 819 F.2d 259, 261 n. 1 (9th Cir.1987). However, to succeed on a due process challenge, an alien must be able to show prejudice. Id. at 261-62.
In this case, even assuming Hsia was incompetent at the time of his removal proceedings, he has not shown that lack of counsel prejudiced him. Hsia was responsive to the IJ’s questions, provided consistent testimony throughout the hearing, and gave testimony consistent with his sworn statement. He has failed to demonstrate how having an attorney could have helped him since he could not identify any past persecution or reason to fear future persecution on account of a statutorily-protected ground for asylum.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.